Citation Nr: 1120421	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol dependence, rated as 70 percent disabling effective January 22, 2004, and temporarily rated as 100 percent disabling due to the need for hospitalization over 21 days from July 20, 2010, and currently rated as 70 percent from September 1, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1984.  He was a prisoner of war of the North Vietnamese government from May 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

When this case most recently was before the Board in November 2010, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.

During the course of this appeal, a 70 percent rating was granted in a February 2011 rating decision; this did not satisfy the Veteran's appeal.  In that rating decision, the RO also granted service connection for depressive disorder and alcohol dependence.  As these disabilities could not be separately evaluated without pyramiding, they were added to the service-connected PTSD.  38 C.F.R. § 4.14.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD, with depressive disorder and alcohol dependence, has more nearly approximated total than deficiencies in most areas for the entire evaluation period.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD, with depressive disorder and alcohol dependence, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claim.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's entitlement to a 100 percent rating throughout the period of this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A maximum schedular rating of 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD with depressive disorder and alcohol dependence.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Historically, service connection for PTSD was granted in a July 1991 rating decision.  At that time, the Veteran was assigned a 10 percent rating, effective from May 6, 1991.  The Veteran filed the instant claim for an increased rating in January 2004.  As noted above, the disability was ultimately assigned a 70 percent schedular rating, effective from January 2004.

After carefully reviewing the evidence of record, the Board concludes that the impairment from the Veteran's PTSD, with depressive disorder and alcohol dependence, more nearly approximates the total impairment required for a 100 percent rating than the deficiencies in most areas required for a 70 percent rating.

At the outset, the Board finds the Veteran to be competent and credible in reporting his PTSD, depressive disorder, and alcohol dependence symptoms.

The record contains private treatment records from December 2003 to January 2004 noting that the Veteran reported that he could not "function anymore" and had recently resigned a position due to concurrent alcohol abuse, intrusive thoughts, and nightmares.  The private records detail the Veteran's PTSD symptoms, to include anxiety, depression, intrusive thoughts, nightmares, isolation, sleep difficulties, sadness, and feelings of hopelessness.  

The Veteran was afforded a VA examination for PTSD in September 2004 in which he reported depression, social isolation, sleep disturbances, nightmares, and occasional flashbacks.  The VA examiner diagnosed PTSD, chronic; dysthymic disorder, late onset with a Global Assessment of Functioning (GAF) score of 55.  

The record is replete with VA medical center and VA psychiatry outpatient treatment records detailing the Veteran's PTSD symptoms and impairment, to include binge drinking, nightmares, depression, anxiety, tension, marital problems, past suicidal ideation, occasional flashbacks, social isolation, poor sleep, hyperstartle reflexes, crying spells, and memory loss.  

The Veteran also participated in a VA substance abuse residential rehabilitative treatment program in 2005 and a Vietnam Veterans readjustment program/PTSD clinic in 2008, in which he was diagnosed with PTSD, chronic, depressive disorder, alcohol dependence in early full remission with a GAF score of 50.  

The Veteran was afforded a VA examination for PTSD in November 2008 in which he reported that his PTSD symptoms included becoming increasingly withdrawn from others; drinking heavily; retiring from his job because he would drink heavily at night and was showing up late or not at all to his job; flashbacks; irritability; depression; anxiety; nightmares; sleep disturbances; and exaggerated startle response.  The VA examiner opined that the Veteran's PTSD was chronic and exacerbated due to the forced retirement, which occurred in 2002; his alcohol abuse was caused by his attempt to self-medicate for the traumatic memories of Vietnam; he lost his position due to his alcohol abuse, which negatively impacted his attendance at work; he also became more reclusive and socially isolated.  The diagnosis was PTSD, chronic, moderate to severe with exacerbation over the last 10 to 13 years with a GAF score of 52, reflecting a lower level of functioning.

The Veteran was afforded a VA examination for PTSD in July 2010 in which he reported PTSD symptoms, to include nightmares; sleep difficulties; intrusive thoughts; isolation; marital problems; obsessive/ritualistic behavior; mildly impaired immediate memory; and avoidance.  He also reported losing his job in 2002 after showing up late and/or missing work days due to increased alcohol consumption.  The examiner diagnosed, in pertinent part, PTSD; depressive disorder; and alcohol dependence in early remission with a GAF score of 52.  The examiner opined that alcohol abuse appeared to have been secondary to the PTSD as a way to avoid PTSD symptoms; that the PTSD symptoms led to alcohol abuse which resulted in job loss, difficulty trusting others, few friendships, and reclusive behavior; and the condition/disability major depressive disorder (labeled depressive disorder NOS by this examiner) was at least as likely as not (50/50 probability) caused by or a result of his active service or by his service-connected disabilities.

The Veteran was also admitted to the PTSD residential program for 21 days in July 2010.  At that time he reported that his PTSD symptoms included intrusive recollections; nightmares; psychological distress and reactivity associated with exposure to cues; feelings of detachment/estrangement from others; restricted range of affect; sleep disturbances; difficulty concentrating; exaggerated startle response; depression; anxiety; and alcohol abuse.  He was diagnosed with PTSD, chronic; dysthymic disorder, late onset, with a GAF score of 45, indicating severe impairment of functioning.

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 100 percent schedular rating.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The record confirms that the Veteran had to stop working because of his PTSD, depressive disorder, and alcohol dependence symptoms and the July 2010 VA examiner has opined that that the PTSD symptoms led to alcohol abuse which resulted in job loss, difficulty trusting others, few friendships, and reclusive behavior.  

In determining that the Veteran's PTSD with depressive disorder and alcohol dependence warrants a 100 percent disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's GAF scores have ranged from 45 to 55.  Thus, some of the GAF scores also support the Board's determination that the Veteran is entitled to a 100 percent evaluation. 

Accordingly, the Board concludes that the Veteran is entitled to an evaluation of a 100 percent throughout the period of this claim.

      (CONTINUED ON NEXT PAGE)


ORDER

A 100 percent disability rating for PTSD, with depressive disorder and alcohol dependence, is granted throughout the period of this claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


